                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:08CR3165

      vs.
                                                          ORDER
JOHN CURTIS POHLMAN,

                  Defendant.


      Upon consideration of Defendant’s impassioned plea and assurance that
he will commit no further drug, alcohol, or weapons offenses,


      IT IS ORDERED:

      1)    Defendant will be released from custody at 10:30 a.m. on November
            27, 2019.

      2)    Defendant will be released from the Marshal’s holding area in the
            Lincoln Federal Building.

      3)    Upon release, Defendant shall fully comply with the terms of his
            supervised release. Any further violations will result in detention.

      4)    The Clerk shall provide a copy of this order to the Marshal.

      November 26, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
